ROBINSON, J.
1. The granting of a certificate of convenience and necessity to a motor transportation company whose operation manifestly must result in the crippling or destruction of an existing public transportation utility which is rendering more nearly adequate public transportation service than a motor transportation company can render, does not serve the public convenience and necessity. The granting of such a certificate is unreasonable and unlawful.
2. Where an existing public utility transportation company, other than a motor transportation company, is under the jurisdiction of the Public Utilities Commission of Ohio and is able and willing to increase its transportation facilities and to make same adequate, and the granting of a certificate of convenience and necessity to a motor transportation company to operate a competing service will cripple or destroy such existing transportation service, it is the duty of the Public Utilities' Commission to afford such public utility transportation company, other than a motor transportation company, an opportunity to make its service adequate before granting a certificate of convenience and necessity to a motor transportation company to render competing service.
(Marshall, CJ., Day, Allen, Kinkade, Jones and Matthias, JJ., concur.)